38 F.3d 1219NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Leonard MORRIS, Defendant-Appellant.
No. 93-10723.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1994.*Decided Oct. 19, 1994.

Before:  GOODWIN, O'SCANNLAIN, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
In this appeal from a misdemeanor conviction for failure to file an income tax return, a number of discredited arguments frequently used by tax protestors and consistently rejected by this court have once again been tendered.  All of the arguments are wholly without merit.


3
For the reasons expressed by the district court in its opinion and order filed November 19, 1993, the convictions are AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3